Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20         PageID.3474     Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                               Case No. 2:17-cr-20632-01
              Plaintiff,                       Civil Case No. 2:19-cv-13816

  v.                                           HONORABLE STEPHEN J. MURPHY, III

  NOEL EISLEY,

              Defendant.
                                       /

           ORDER DENYING DEFENDANT'S § 2255 MOTION [180]

       On August 2, 2019, Defendant Noel Eisley filed a "[r]equest for help with [his]

 2255 appeal." ECF 180. The Court later construed the motion as a motion to vacate

 his sentence under 28 U.S.C. § 2255. See ECF 236, PgID 3298–99. The Government

 then responded to the motion. ECF 238. The Court reviewed the briefs and finds that

 a hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the following reasons, the

 Court will deny the motion and close the corresponding civil case.

                                  BACKGROUND

       On December 21, 2017, Defendant pleaded guilty to engaging in a child

 exploitation enterprise, in violation of 18 U.S.C. § 2252A(g). ECF 65, PgID 451. As

 the factual basis for his plea, Defendant acknowledged that from 2014 to 2017, he

 acted as a member of a group that used the internet to coerce underaged girls to

 produce child pornography. Id. at 451–52. Defendant admitted that he served as a

 "talker" for the group—convincing minor females to engage in sexually explicit acts

 that he then recorded. Id. at 454–55. Defendant's plea agreement further stated that



                                           1
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20         PageID.3475     Page 2 of 12



 there were "no sentencing guideline disputes" and that his guideline range was "life

 imprisonment" with a mandatory minimum sentence of 20 years' imprisonment. Id.

 at 458. Defendant also agreed to pay a special assessment of $5,000 pursuant to the

 Justice for Victims of Trafficking Act and to pay restitution of $5,000 to each

 identified victim, including each victim associated with his membership in the group.

 Id. at 462. Elsewhere in the plea agreement, the parties acknowledged that the

 Government agreed not to charge Defendant in a separate, eight count criminal case

 in exchange for his guilty plea in the present case. Id. at 461. Finally, Defendant

 agreed to "waive[] any right he may have to appeal his conviction or sentence." Id. at

 466. On July 17, 2018, Defendant was sentenced to a below-guideline-range sentence

 of 420 months' imprisonment. ECF 150.

                                 LEGAL STANDARD

       An individual sentenced by a federal court may seek to vacate, set aside, or

 correct the sentence pursuant to 28 U.S.C. § 2255. The statute provides four different

 grounds for claiming relief: "(1) that the sentence was imposed in violation of the

 Constitution or laws of the United States, (2) that the [C]ourt was without jurisdiction

 to impose such sentence, (3) that the sentence was in excess of the maximum

 authorized by law, and (4) that the sentence is otherwise subject to collateral attack."

 Hill v. United States, 368 U.S. 424, 426–27 (1962) (quoting 28 U.S.C. § 2255) (internal

 quotation marks omitted). Generally, the motion must allege "(1) an error of

 constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3)

 an error of fact or law that was so fundamental as to render the entire proceeding




                                            2
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20          PageID.3476     Page 3 of 12



 invalid." Weinberger v. United States, 268 F.3d 346, 351 (6th Cir. 2001) (citation

 omitted).

                                      DISCUSSION

       Defendant raised eight grounds in his § 2255 motion: (1) ineffective assistance

 of counsel for failure to file an appeal; (2) prosecutorial misconduct for threatening to

 charge him in a case in which he could not have lawfully been charged under the

 Double Jeopardy Clause; (3) ineffective assistance of counsel for failure to properly

 advise Defendant about the Government's unlawful threat; (4) ineffective assistance

 of counsel for failing to challenge the amount of restitution imposed; (5) imposition of

 improper sentencing enhancements; (6) his sentence and conditions of supervised

 release are unjust compared to other defendants in the case; (7) ineffective assistance

 of counsel for failing to prevent all of the above alleged sentencing errors; and (8)

 ineffective assistance of counsel for failing to adequately advise Defendant regarding

 his plea. ECF 180. The Court will address each argument in turn, beginning with his

 non-ineffective assistance claims.

 I.    Prosecutorial Misconduct

       Defendant argued that the Government acted unlawfully by threatening to

 charge him in a separate case if he did not plead guilty when it lacked the authority

 to lawfully charge him in the separate case. Id. at 2807. With the notable exception

 of ineffective assistance of counsel claims, "claims not raised on direct appeal may not

 be raised on collateral review unless the petitioner shows cause and prejudice."

 Massaro v. United States, 538 U.S. 500, 504 (2003) (citations omitted). To show cause




                                            3
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20          PageID.3477     Page 4 of 12



 and prejudice, Defendant must show "that he possessed good cause for" failing to raise

 the claim on direct appeal "and would suffer actual prejudice if his averments [were]

 deemed precluded." Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998) (citations

 omitted). Alternatively, Defendant could show "that he is actually innocent of the

 subject offense." Id. (citations omitted).

       Defendant alleged that the Government could not have lawfully charged him

 in the Berenson case, 5:17-cr-20521, because doing so would violate his rights under

 the Double Jeopardy Clause. ECF 180, PgID 2807–08. But the Berenson case charged

 a separate conspiracy that operated during a different time span than the conspiracy

 charged in the present case. Compare 5:17-cr-20521, ECF 1, PgID 3 (alleging that the

 charged conduct occurred "[b]etween the dates of January 1, 2012 and November 1,

 2014") with 2:17-cr-20632, ECF 14, PgID 216 (alleging that the charged conduct

 occurred "[b]etween the dates of December 2, 2014 and August of 2017"). The Double

 Jeopardy Clause was therefore not implicated, and the Government's threat was not

 unlawful. See U.S. CONST., amend. V (ensuring that no person shall "be subject for

 the same offense to be twice put in jeopardy of life or limb") (emphasis added);

 Bordenkircher v. Hayes, 434 U.S. 357 (1978) ("While confronting a defendant with the

 risk of more severe punishment clearly may have a discouraging effect on the

 defendant's assertion of his trial rights, the imposition of these difficult choices [is]

 an inevitable—and permissible—attribute of any legitimate system which tolerates

 and encourages the negotiation of pleas") (internal quotations and citation omitted)

 (alteration in original). Because the Double Jeopardy Clause was not implicated,




                                              4
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20          PageID.3478   Page 5 of 12



 Defendant cannot show an error, much less cause and prejudice. And Defendant did

 not argue that he is innocent of the crimes to which he pleaded guilty. The Court will

 therefore deny this ground of Defendant's motion.

 II.    Improper Sentencing Enhancements

        Defendant also argued that the Court imposed multiple improper sentencing

 enhancements and failed to give him a reduction to which he believed he was entitled.

 ECF 180, PgID 2808–09. But in his plea agreement, Defendant agreed to each

 enhancement. See ECF 65, PgID 458, 471. And he failed to directly appeal any issues

 related to his sentence and the corresponding enhancements or reductions. See

 Massaro, 538 U.S. at 504 (citations omitted).

        "Courts have routinely held that appeal waivers are insufficient to

 demonstrate cause and overcome procedural default." United States v. Jackson, Nos.

 17-20724, 19-11024, 2020 WL 1975188, at *2 (E.D. Mich. Apr. 24, 2020). And

 Defendant provides no other justification to excuse his procedural default, aside from

 his ineffective assistance of counsel claim, which will be addressed below. Defendant's

 sentencing enhancement claim therefore fails.

 III.   Unjust Sentence and Supervised Release Conditions

        Defendant argued that his sentence and supervised release conditions were

 unjust compared to his co-defendants. ECF 180, PgID 2809–10. But, as with his

 improper sentencing enhancements claim, he failed to directly appeal the claim and

 provided no justification to excuse his procedural default, aside from his ineffective

 assistance of counsel claim, which will be addressed below.




                                           5
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20         PageID.3479     Page 6 of 12



 IV.   Ineffective Assistance of Counsel Claims

       Defendant raised several ineffective assistance of counsel claims, each of which

 will be addressed in turn below. To succeed on any of his ineffective assistance of

 counsel claims, Defendant must demonstrate: (1) that his counsel's representation

 "fell below an objective standard of reasonableness," and (2) that "there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the

 proceedings would have been different." Strickland v. Washington, 466 U.S. 668, 688,

 694 (1984).

       A.      Failure to File an Appeal

       First, Defendant argued that his counsel was ineffective for failing to file an

 appeal on his behalf. ECF 180, PgID 2806–07. But an attorney's failure to file an

 appeal does not constitute deficient performance under Strickland when her client

 does not instruct her to do so, her client pleaded guilty and signed an appeal waiver

 as part of his plea agreement, and her client received a below-guideline sentence. See

 ECF 238-2, PgID 3334 (opinion in Goode v. United States, No. 19-1218 (6th Cir. Oct.

 18, 2019)) (citing Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000)). Here, Defendant

 admitted that he did not ask his counsel to file an appeal on his behalf before the time

 to appeal expired. ECF 180, PgID 2806–07. He also signed an appeal waiver with his

 guilty plea. ECF 65, PgID 466. And he was sentenced to a below-guideline-range

 sentence. ECF 150. Defendant therefore failed to satisfy the first prong of Strickland,

 and the Court will deny his ineffective assistance of counsel claim based on his

 attorney's failure to file an appeal.




                                            6
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20         PageID.3480     Page 7 of 12



       B.     Failure to Advise About the Government's Allegedly Unlawful Threat

       Second, Defendant argued that his counsel was ineffective for failing to

 properly advise him about the Government's allegedly unlawful threat to charge him

 in the Berenson case. ECF 180, PgID 2807–08. But, as explained above, Defendant is

 mistaken about the Berenson case, and the Government could have lawfully charged

 him in the case. Because the Double Jeopardy Clause was not implicated by the

 charge bargaining, Defendant's attorney did not err by failing to address the Double

 Jeopardy Clause implications that Defendant believed were at issue. The Court will

 therefore deny this ground of Defendant's ineffective assistance claim.

       C.     Failure to Challenge Restitution Amounts

       Third, Defendant argued that his attorney was ineffective because she failed

 to challenge the number of people to whom Defendant was ordered to pay restitution.

 ECF 180, PgID 2808. Defendant protested that he did not individually harm each

 person to whom he was ordered to pay restitution. See id. But the Mandatory Victim

 Restitution Act, 18 U.S.C. § 3664(h), "specifically empowers district courts to make

 individual defendants liable for all of the losses caused by multi-defendant crimes,

 and [the Sixth Circuit] ha[s] consistently affirmed such decisions in the conspiracy

 context." United States v. Sawyer, 825 F.3d 287, 295 (6th Cir. 2016) (collecting cases).

 Defendant was therefore rightly required to pay restitutions to victims he may not

 have personally known or harmed but that were harmed within the context of the

 broader conspiracy. Any failure by his attorney to challenge the payment of

 restitution to victims beyond those he personally harmed was not deficient




                                            7
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20          PageID.3481     Page 8 of 12



 performance because such a challenge would have been frivolous. The Court will

 therefore deny this ground of Defendant's ineffective assistance claim.

       D.     Alleged Sentencing Errors

       Fourth, Defendant stated that "all of the mistakes [he] mentioned" were his

 lawyer's "fault too because she did not try to fight them or appeal them and a lawyer

 should make sure that the case is fair and the facts are correct and the law is followed,

 but she did not do that." ECF 180, PgID 2810. The Court will construe this as an

 ineffective assistance of counsel claim as to the errors about which Defendant did not

 already state individual ineffective assistance claims—namely, the allegedly

 improper sentencing enhancements and the allegedly unjust sentence and conditions

 of supervised release that the Court imposed.

       As to the sentencing enhancements, Defendant explicitly agreed to the

 applicability of the enhancements in his plea agreement. See ECF 65, PgID 458, 471.

 Nonetheless, Defendant argued that his attorney should have challenged his four-

 point enhancement for a victim under the age of twelve, his two-point enhancement

 for a vulnerable victim, his two-point enhancement for using a computer, and his five-

 point enhancement for being a repeat offender. ECF 180, PgID 2808. He also argued

 that his attorney should have sought a two-point reduction for the minor role he

 played in the Berenson case. Id. at 2809. But Defendant's attorney did object to his

 five-point enhancement for being a repeat offender. See ECF 158, PgID 2547–49

 (sentencing transcript). And she initially objected to the two-point enhancement for




                                            8
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20         PageID.3482   Page 9 of 12



 a vulnerable victim but withdrew her objection once she became "better informed

 about the factual basis for" the enhancement. Id. at 2547.

       Defendant's attorney properly withdrew her objection to the vulnerable victim

 enhancement and properly declined to object to the under twelve enhancement and

 the use of a computer enhancement. As to the computer enhancement, Defendant

 admitted that he used a computer to commit his crimes. ECF 180, PgID 2808. And as

 to the vulnerable victim and under twelve enhancements, there was ample evidence

 presented that the conspiracy as a whole targeted vulnerable victims and victims

 under twelve years of age. See, e.g., ECF 125-2, PgID 1344, 1426 (under seal) (victim

 impact statements); ECF 198, PgID 2945 (the Government's brief, quoting discussion

 from the conspiracy's group chat about victims under twelve years of age). Because

 Defendant's attorney did raise one objection and because other objections would have

 been meritless, Defendant's attorney did not perform deficiently when contesting his

 sentencing enhancements. Further, Defendant provided no facts or evidence to

 support his claim that he played only a "minor role" in the Berenson case. The Court

 will therefore deny this ground of Defendant's ineffective assistance claim.

       As to the allegedly unjust sentence, Defendant appeared to base his argument

 solely on what sentences some other defendants received in separate cases. See ECF

 180, PgID 2809. And as to the allegedly unjust supervised release conditions,

 Defendant seemed to simply disagree with his conditions. Id. at 2809–10. He also

 argued that the length of his supervised release was unfair because some—but not

 all—of his co-defendants got shorter terms of supervised release. Id. at 2810. But the




                                           9
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20          PageID.3483    Page 10 of 12



  Court took into account all of the factors of Defendant's specific case, including his

  conduct as part of a second child pornography ring—conduct Defendant agreed to be

  held responsible for at sentencing in exchange for not being formally charged in the

  second criminal case. See ECF 65, PgID 460. And Defendant's attorney represented

  him thoroughly and vigorously throughout the sentencing process. She objected to

  certain sentencing enhancements, as explained above, she filed a detailed and

  thorough    30-page    sentencing    memorandum        advocating    for   a    20-year

  sentence—Defendant's mandatory minimum sentence, ECF 108, she submitted two

  psychological evaluations and numerous support letters on Defendant's behalf, ECF

  108-2, 108-4, 108-6, and she argued vigorously on his behalf at the sentencing

  hearing, ECF 199, PgID 2963–73 (sentencing transcript).

        And her advocacy was effective. The Court sentenced Defendant to a

  below-guideline sentence of 420 months'—a sentence that gives Defendant, who was

  38 years' old at the time of sentencing, ECF 108, PgID 693 (under seal), a realistic

  possibility of getting out of prison in this lifetime, which is something that would not

  be contemplated by his guideline range. The Court therefore cannot find that

  Defendant's counsel's performance during his sentencing fell "below an objective

  standard of reasonable representation." Neace v. Edwards, 129 F. App'x 985, 990 (6th

  Cir. 2005) (citing Strickland, 466 U.S. at 687). The Court will therefore deny this

  ground of Defendant's ineffective assistance claim.




                                            10
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20          PageID.3484    Page 11 of 12



        E.     Failure to Adequately Advise About Plea

        Finally, Defendant argued that his attorney was ineffective because she did

  not adequately advise him about his options when he was deciding whether to plead

  guilty or go to trial. ECF 180, PgID 2810–11. A defendant who argues that his

  attorney was ineffective for advising him to plead guilty "must show that there is a

  reasonable probability that, but for counsel's errors, he would not have pleaded guilty

  and would have insisted on going to trial." Hill v. Lockhart, 474 U.S. 52, 59 (1985).

  Here, Defendant did not argue that there was a reasonable probability he would have

  insisted on going to trial but for his counsel's alleged deficient performance. Rather,

  he stated only that, with the hindsight benefit of the sentence he received, "it made

  sense to at least think about trial" because he construed his 420-month sentence as

  equivalent to life imprisonment. See ECF 180, PgID 2810–11.

        First, as discussed above, Defendant's 420-month sentence that began when

  he was 38 years' old gives him a reasonable chance of being released from prison and

  is therefore not equivalent to a life sentence. Second, his statement that "it made

  sense to at least think about trial" is not sufficient to meet the standard that there

  was a reasonable probability he would have insisted on going to trial. That conclusion

  is particularly true since Defendant was under the incorrect impression when he

  wrote his motion that the Government could not have lawfully charged him in the

  eight-count Berenson case if he had insisted on going to trial. The Court will therefore

  deny the final ground of Defendant's ineffective assistance claim.




                                            11
Case 2:17-cr-20632-SJM-DRG ECF No. 243 filed 06/25/20         PageID.3485   Page 12 of 12



                                    CONCLUSION

        Because the Court denied each of the grounds Defendant raised in his § 2255

  motion, the Court will deny the motion and close the corresponding civil case.

                                        ORDER

        WHEREFORE, it is hereby ORDERED that Defendant's § 2255 motion [180]

  is DENIED.

        IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE the

  corresponding civil case, 2:19-cv-13816.

        SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
  Dated: June 25, 2020

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on June 25, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                             12
